DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 11/28/2022 is acknowledged.

Status of the Claims
	Claims 1-20 are pending. Claims 11-20 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva et al. (“Catalytic and Photocatalytic Nitrate Reduction Over Pd-Cu loaded over Hybrid Materials of Multi-Walled Carbon Nanotubes and TiO2”, Frontiers in Chemistry, 2018, pages 1-10).
In regards to claims 1 and 2, Silva discloses a photocatalyst comprising:
titanium dioxide, TiO2, particles (Abstract; p. 3, Catalyst Characterization);
carbon nanotubes, CNT, that are located at least on part of a surface of the TiO2 particles (p. 2, Catalyst Preparation; p. 3-4, Catalyst Characterization); and
bimetallic nanoparticles comprising copper, Cu, and palladium, Pd, supported on the CNTs (p. 4; Figure 2; p. 8-9, last paragraph bridging pages 8 and 9). 

In regards to claims 3-5, Silva teaches that the photocatalyst may be used for denitrification catalyst for removing a nitrate ion, without the addition of a sacrificial electron donor to produce nitrogen (p. 7-8, Catalytic and Photocatalytic Nitrate Reduction Mechanisms Using CNT-TiO2  Catalysts). 

In regards to claims 8-9, Silva discloses that the Cu to Pd weight ratio is 1:1 (p. 2, Catalyst Preparation). 

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bijoy Tudu et al. (“Electronic Integration and Thin Film Aspects of Au-Pd/rGO/TiO2 for Improved Solar Hydrogen Generation”, ACS Appl. Mater. Interfaces 2019, 11, 32869-32878, August 15, 2019, cited in the IDS dated 07/07/2022).
In regards to claims 1 and 6, Tudu discloses a photocatalyst comprising:
titanium dioxide, TiO2, particles (Abstract; p. 32870, Chemicals and Reagents)
a reduced graphene oxide, rGO, located at least on part of the surface of the TiO2 particles (Abstract; Figure 5); and
bimetallic nanoparticles comprising gold, Au, and palladium, Pd (Abstract; p. 32871, Synthesis of Au-Pd/C/TiO2 and Au-Pd/rGO/TiO2 Nanocomposites).

In regards to claims 3-5, the Examiner notes that claims 3-5 are directed to the intended use of the photocatalyst and that the rejection is over the photocatalyst product and not method claims. The use of the product should be protected by means of a process or method claim, not product claims. The method limitations of claims 3-5 are considered to be immaterial to the structure or composition of the photocatalyst and are not given weight to the patentability of the claimed photocatalyst. Additionally, since Tudu discloses a structurally and compositionally equivalent photocatalyst as claimed, the photocatalyst of Tudu is considered to be capable of performing the claimed denitrification. 

In regards to claims 8-9, Tudu discloses a 1:1 ratio of Au and Pd (p. 32870, Synthesis of Au-Pd/C and Au-Pd/rGO Nanocomposites).

In regards to claim 10, Tudu discloses the photocatalyst comprising 0.5% by weight of bimetal and 0.5% by weight rGO (p.32871, Synthesis of Au-Pd/C/TiO2 and Au-Pd/rGO/TiO2 Nanocomposites). Based on the weight percentages, the photocatalyst of Tudu anticipates the parts by weight of claim 10 when taking the weight percentage of TiO2 in the entire composite as being 100 parts by weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (“Catalytic and Photocatalytic Nitrate Reduction Over Pd-Cu loaded over Hybrid Materials of Multi-Walled Carbon Nanotubes and TiO2”, Frontiers in Chemistry, 2018, pages 1-10).
In regards to claim 7, Silva discloses palladium and copper nanoparticles present on the carbon nanotube as discussed above. 
Silva does not appear to explicitly disclose that the Pd and Cu nanoparticles have an average size of 1 to 5 nm. 
However, Silva illustrates the presence of metal nanoparticles in Figure 2 and teaches that the average particle size of the CNT-TiO2 composite is from 11.2 to 6.5 nm (p. 4). As such, it would be obvious for one having ordinary skill in the art to reasonably conclude that the nanoparticles have an average size less than the average particle size of the CNT-TiO2 composite and which would overlap the claimed range of 1-5 nm based on the TEM micrographs, absent evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772